United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-3683
                                  ___________

Clinton O. Beggs,                        *
                                         *
             Plaintiff - Appellant,      *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Bill Gilkey; Yell County, Arkansas,      *
                                         *     [UNPUBLISHED]
             Defendants - Appellees.     *
                                    ___________

                            Submitted: April 21, 2006
                               Filed: April 26, 2006
                                ___________

Before LOKEN, Chief Judge, BOWMAN, and BYE, Circuit Judges.
                             ___________

PER CURIAM.

      Clinton O. Beggs, owner of Southwest Motors, an Arkansas wrecking/towing
company, sued Yell County, Arkansas and its sheriff, Bill Gilkey under 42 U.S.C. §
1983. The district court1 granted the defendants' motion for summary judgment and
dismissed Beggs's remaining state-law claims. We affirm.

      We review de novo the district court's grant of summary judgment. Johnson v.
Metro. Life Ins. Co., 437 F.3d 809, 812 (8th Cir. 2006). Summary judgment is proper

      1
        The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.
when no issues of material fact exist and the moving party is entitled to judgment as
a matter of law. Fed. R. Civ. P. 56(c).

        To sustain an action against Yell County, Beggs must show his "constitutional
rights were violated by an action pursuant to official municipal policy"; to sustain an
action against Sheriff Gilkey, he must show a constitutional violation occurring while
the officer acted under color of state law. Hays v. Faulkner County, Ark., 388 F.3d
669, 674-75 (8th Cir. 2004) (citation and quotation marks omitted). If Beggs cannot
prove a constitutional violation, his claims fail as a matter of law. See Laughlin v.
Schriro, 430 F.3d 927, 928 (8th Cir. 2005) ("Summary judgment is proper 'against a
party who fails to make a showing sufficient to establish the existence of an element
essential to that party's case, and on which that party will bear the burden of proof at
trial.'") (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)).

        Under the Fourteenth Amendment, "No States shall . . . deprive any person of
life, liberty, or property, without due process of law." Property interests, however,
are created by "rules or understandings that stem from an independent source such as
state law." Town of Castle Rock, Colo. v. Gonzales, 125 S. Ct. 2796, 2803 (2005);
see also Forrester v. Bass, 397 F.3d 1047, 1054 (8th Cir. 2005) (noting property
interests are created by sources independent of the constitution). To sustain his claim,
Beggs must show he has "a legitimate claim of entitlement" in a property interest. Bd.
of Regents v. Roth, 408 U.S. 564, 577 (1972). Such a "legitimate claim of
entitlement" can be derived from a state statute or city ordinance containing
mandatory language limiting the government's discretion. Forrester, 397 F.3d at 1055
(citing Ky. Dep't of Corr. v. Thompson, 490 U.S. 454, 463 (1989)). Discretionary
policies, however, do not bestow upon individuals protected property interests. Id.
at 1056.

     Beggs claims he has a protected property interest in receiving work from Yell
County because his name was added to its "Wrecker List." The "Wrecker List" is a

                                          -2-
rotating list of three towing services scheduled to receive calls when stranded
motorists request a wrecker from the county. According to Beggs, his service was
overlooked in favor of the other two, better-established services in town, one of which
is operated by Sheriff Gilkey's father.

        We find the creation of the "Wrecker Log" did not confer upon Beggs a
constitutional property right. Yell County has considerable discretion in assigning
calls to wrecker services. It could have assigned all of its work to one wrecker service
or created a county-owned service to handle its need. Additionally, it could have
entered into a contractual relationship with one or more of the wrecking companies,
thus limiting the county's discretion. See Dunham v. Wadley, 195 F.3d 1007, 1009
(8th Cir. 1999) (noting property rights can be established when the rights can only be
terminated "for cause"). Because Yell County has discretion to add and remove
services from the list, see Town of Castle Rock, 125 S. Ct. at 2803 ("Our cases
recognize that a benefit is not a protected entitlement if government officials may
grant or deny it in their discretion."), and because the log contains neither
"particularized substantive standards [guiding] a decision maker" nor limited
discretion and "mandatory language," no property right was conferred onto Beggs
when he was added to the list. Dunham, 195 F.3d at 1009.

       Without a constitutional property interest, Beggs's § 1983 claims fail, and the
district court did not err in refusing to exercise supplemental jurisdiction over the
remaining state-law claims. 28 U.S.C. § 1367(c)(3). Accordingly, we affirm the
decision of the district court.
                          ____________________________




                                          -3-